Title: 26th.
From: Adams, John Quincy
To: 


       A. B. N 2. (but was spoke first).
       
        
         
          Destitute of Abilities which might induce you gentlemen, to overlook my want of experience, and of experience to conceal my want of talents; it is with the utmost Diffidence, that I address a number of Characters so respectable, as those that are now before me. But I have frequently observed, that those Persons, who excel the most in any art or Science, are possessed of the greatest share of Candour, and are the readiest to encourage those who endeavour to follow their example; my greatest fear therefore is that not only your candour, but your Patience also, will be put to trial.
          The advantages which are derived from Education is one of the most important subjects that can engage the attention of mankind; a subject on which the welfare of States and Empires, as well as of small Societies, and of individuals in a great measure depends. It has long been an opinion generally received, that the Situation which should afford the greatest degree of happiness to mankind, would be the most eligible; and the Poet appears to be of this Opinion when he says
          
           “For forms of government let fools contest
           Whate’er is best administer’d is best.”
          
          But with due reverence, to the Sentiments of mankind in general, and of a person so celebrated in particular I must beg leave to think otherwise, and to suppose, that happiness, should not be the criterion by which to judge of the excellency of a government or of the Situation of men. I do not know whether I am singular in the Idea; but I believe there is nearly an equal Sum, of felicity, and of unhappiness, as to Individuals, spread all over the Earth; and that whatever difference there may be is in a great measure owing to the difference of dispositions which in some men, are much easier and happier than in others: but that it depends neither upon a good form of Government, nor upon civilization.
          
          We who have had the good fortune to be born under a free government frequently exclaim, with Reason, against despotism. Yet in one of the most despotic monarchies on Earth, I have seen more sprightliness, more cheerfulness, and contentment, than in any other Country in Proportion: because, as they have no Ideas of the blessings of Freedom, they can neither desire to possess it, nor lament their being deprived of it, and I am perswaded that a man perfectly in a State of Nature, would enjoy as much, and perhaps more real happiness, than another with all the learning of a Newton. Ideas of happiness appear always to be local, and always adapted to the Situations of men. The inhabitants of the East naturally of warm Constitutions, place the Summit of felicity in being forever buried in the Embraces of perpetual Virgins, without ever finding their Vigour impaired. The North american Savage, whose Life is one continued Scene, of slaughter and destruction, considers it, as his supreme delight to prolong the Torments of a Captive enemy, and his pleasure is always increased in proportion to the Pain which he Causes. The original inhabitants of the West India Islands, placed their chief happiness, in being stretch’d from morning to night, under the shadows of their Trees, and enjoying a Perpetual and undisturb’d repose. In short it appears plain that what would be the Summit of bliss to one man, would make another very wretched.
          Civilization is to a State what Education is to an Individual. When men become civilized they alter their Ideas of happiness, their object is more noble, more exalted, and more reasonable; but desires remain, and as they are more refined, and have their Source in the mind, they are not so easily gratified, as the desires of Sense and thus in the progress of human Life. The youth despises the Pursuits of the Child; the man slights the desires of the youth; and he whose forehead is furrow’d by the brazen finger of Time, and whose head is sprinkled with the Snow of the winter of Life, looks to his God, as the object of his happiness, and concludes with Solomon, that all else is but vanity and Vexation of Spirit. May we not therefore conclude, that civilization does not increase the Sum of happiness among Men? And if this is to be the Standard by which we must judge, it appears to me Clear that education can be of little or no Service to mankind, and that it were better to be a beast of the Fields than the Lord of the Creation.
          But Nations and Individuals, are I think to be esteemed and admired, according as they fulfill the Purpose of the Deity in creating them; according as their Virtues are great and numerous, and their Vices small and few. And here we shall find that all depends entirely upon civilization and Education: for it is I suppose beyond all doubt, that the progress of every virtue, and of every amiable Quality in a Nation, or an individual, is always in Proportion to the progress of civilization. If we take a view of Man, merely as nature forms him, what a despicable figure will he make, in comparison with man in a State of civilization. Endowed by nature with abilities greater than those of any other animal, he soon extends his Empire over them all: his ingenuity furnishes him, with arms to destroy them, and by this means he accustoms himself to view with indifference, the agonies of Death in another. Bound to his fellow Creatures by no tie of Society, whenever his Interest or his Passion prompts he is as ready to kill a man as any other animal. Violent in his Passions as all men naturally are, and never having been taught that it was his Duty to restrain them, the least irritation hurries him on to the highest pitch of Fury, and he commits the greatest outrages, without being troubled with a Conscience which might reproach him, when his Passion subsides. Society first lays him under restraints, and in Proportion as he advances in that he learns the Duties which he owes to those that surround him, and his heart improves with his understanding.
          I have neither Time, nor a Capacity sufficient to trace the progress of civilization, to the pitch, at which it has arrived in most parts of the Earth at present. The advantages of Education are so well known that they need not to be mentioned: nor is it necessary to observe that youth is the Time for the improvement of the heart, and of the understanding. At that time of Life the mind, like wax readily receives every impression that is applied to it: A Good Education inspires the Soul with those exalted, and divine Sentiments, which form, the Patriot and the Sage; which warm the breast of the Hero, cause him to spurn every Idea of fear, and to think with the Roman Poet, “Dulce et decorum est pro patria mori,” which raise the voice of the Orator to speak in thunder, for the Cause of his Country, and which shew Man, at the highest degree of Perfection, to which the supreme being is pleased he should arrive. Or as it has been beautifully expressed in Verse.
          
          
           In the pure mind at those ambiguous Years,
           Or Vice, rank weed! first strikes her poisonous Root
           Or haply, Virtue’s opening bud appears,
           By just degrees, fair bloom, of fairest Fruit.
           For if on youth’s untainted thought imprest,
           The generous Purpose still, shall warm the manly breast.
          
          
           Finis
          
         
        
       
       Besides this we had an extempore disputation on the Question; whether a public Education, was more advantageous, than a private one?
       We had this morning a mathematical Lecture from Mr. Williams, and a public one from Mr. Pearson, in the afternoon, on the origin of Language.
      